Citation Nr: 1547214	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  06-24 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a disability manifested by shortness of breath, including Chronic Obstructive Pulmonary Disease (COPD) and chronic bronchitis.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for peripheral vestibular disorder (dizziness).

5.  Entitlement to service connection for migraine headaches.

6.  Entitlement to service connection for residuals of an inguinal hernia.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs
WITNESS AT HEARING ON APPEAL

The Veteran-Appellant 


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to June 1972, from October 1978 to April 1979, and from July 1979 to February 2001.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a June 2005 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded these claims in June 2010 and September 2011 to provide the Veteran a hearing before the Board.  He had the hearing in February 2014.  The undersigned judge presided.  A transcript of the proceeding is of record.

The claims of entitlement to service connection for a disability manifested by shortness of breath, including COPD and chronic bronchitis, also for sinusitis and hearing loss require further development before being decided on appeal.  So the Board is REMANDING these claims to the Agency of Original Jurisdiction (AOJ).  Conversely, since withdrawn, the Board is summarily dismissing the Veteran's remaining claims.



FINDING OF FACT

Prior to the promulgation of a decision in this appeal, the Veteran notified the Board during his February 2014 hearing that he is withdrawing his claims of entitlement to service connection for peripheral vestibular disorder, migraine headaches, and residuals of an inguinal hernia.


CONCLUSION OF LAW

The criteria are met for withdrawal of the appeal concerning these claims of entitlement to service connection for peripheral vestibular disorder, migraine headaches, and residuals of an inguinal hernia.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or his or her authorized representative.  38 C.F.R. § 20.204.

Here, at the outset of his February 2014 Travel Board hearing, so prior to the promulgation of a decision in this appeal, the Veteran informed the Board that he is withdrawing his claims of entitlement to service connection claims for peripheral vestibular disorder, migraine headaches, and residuals of an inguinal hernia.  There is a transcript of the proceeding, so the hearing testimony since has been reduced to writing.  See Tomlin v. Brown, 5 Vet. App. 355, 357-358 (1993).  Furthermore, the Veteran has submitted a written statement confirming his withdrawal of these claims.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review these claims and the appeal of them is summarily dismissed.


ORDER

The appeal is summarily dismissed concerning the claims of entitlement to service connection for peripheral vestibular disorder, migraine headaches, and residuals of an inguinal hernia.


REMAND

As for his claim of entitlement to service connection for shortness of breath, the Veteran was provided a VA examination in March 2004.  The examiner determined the Veteran had COPD and chronic bronchitis; however, the examiner did not provide a medical nexus opinion on whether these conditions are related or attributable to the Veteran's military service (i.e., service connected).  The Veteran contends that his disability manifested by shortness of breath is due to exposure to chemicals, such as PD-680, Trico ethylene, Met Ethyl Keytone (MEK), NHL concentrate, JP-4 Jet Fuel, Hydraulic Fluid and synthetic jet engine oil (MIL-7808), as part of his military occupational specialty (MOS).  A service treatment record (STR) dated in August 2000 notes he had shortness of breath.  He asserts that his shortness of breath began during his military service and has continued ever since.  See August 2005 Notice of Disagreement (NOD).  A medical nexus opinion consequently is needed on this determinative issue of causation, especially since the Veteran acknowledged during his hearing that he also is a former smoker (he indicated that he had stopped smoking only about one year prior to the hearing).

Regarding the claim of entitlement to service connection for sinusitis, the report of a March 2004 VA ear disease examination noted the Veteran had complained of very frequent sinusitis, but there was no diagnosis or opinion with respect to this claim.  

A March 2003 private treatment record shows a diagnosis of mild sinusitis.  A STR dated in December 1978 reveals the Veteran complained of sinus blockage, and in March 1979 he received a consequent diagnosis of chronic sinusitis.  He more recently reported sinus problems in April 2000, while still in service.  He asserts that his sinus problems began during his service and have persisted since.  Thus, a medical nexus opinion also is needed to assist in deciding this claim.  

With respect to the remaining claim of entitlement to service connection for hearing loss, a VA examination in March 2005 resulted in a diagnosis of bilateral (so left and right ear) symmetric low frequency sensorineural hearing loss with episodes of dizziness that occur with aural fullness.  The examiner however indicated the Veteran's symptoms are not consistent with acoustic trauma or 
noise-induced hearing loss.  He explained that noise-induced hearing loss is generally a high frequency sensorineural hearing loss.  He nonetheless recommended the Veteran undergo an electronystagmogram engorged (ENG) and be evaluated by an ear, nose, and throat (ENT) specialist, in other words an otolaryngologist.  The report of a subsequent March 2005 VA examination shows the Veteran underwent an MRI that revealed no abnormality of the vestibular nerves and an ENG with abnormal latency and tracking of the bilateral eye movement.  The examiner determined the Veteran did not have inner ear disease, but that his disorder tends to relate to a central higher processing function.  The examiner added that the test results were consistent with central pathology and he recommended an MRI and referral to a neurologist.  The Veteran was not provided a VA examination by a neurologist to further evaluate his hearing loss and associated symptoms.  This additional evaluation is critical since his STRs document that he reported experiencing hearing loss in June 2000.


Accordingly, these claims are REMANDED for the following additional development and consideration:

1. Contact the Veteran and elicit from him the appropriate information and consent to obtain all outstanding VA and/or private treatment records with respect to his service-connection claims on appeal.  Attempt to obtain all such treatment records that have not been previously obtained and associated with the claims file.

2. After receipt of all additional records, schedule the Veteran for another VA compensation examination regarding his claim of entitlement to service connection for sinusitis.  The claims file, including a copy of this decision and remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in conjunction with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether the Veteran's sinusitis or any other sinus disability found on examination as likely as not (i.e., 50 percent or greater probability) incepted during his service or is otherwise related or attributable to his service, including to any symptoms and diagnoses shown in service.

The examiner must provide explanatory rationale for the opinion, whether favorable or unfavorable to the claim, preferably citing to specific evidence in the file supporting conclusions.  In particular, the examiner is requested to discuss the December 1978 STR noting the Veteran reported sinus blockage, the March 1979 STR documenting a diagnosis of chronic sinusitis, and the April 2000 STR showing he also more recently reported experiencing sinus problems.  The examiner should also address the Veteran's statements of recurrent sinus problems since his discharge from service.

3. Also, after receipt of all additional treatment records, schedule the Veteran for another VA compensation examination regarding his claim of entitlement to service connection for disability manifested by shortness of breath - including chronic bronchitis and COPD.  The claims file, including a complete copy of this decision and remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in conjunction with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether the Veteran's chronic bronchitis, COPD, and/or any other respiratory disorder found on examination as likely as not (i.e., 50 percent or greater probability) incepted during his service or is otherwise related or attributable to his service - including especially to his alleged exposure to chemicals as part of his MOS and any symptoms shown in service.  Consider also that the Veteran admittedly has a history of smoking.

When responding, the examiner must provide explanatory rationale, preferably citing to specific evidence in the file supporting or against the claim.  The examiner should discuss the documentation of shortness of breath in August 2000, also the Veteran's statements that his shortness of breath began during his service with recurrent symptoms since his discharge.  His history of smoking also must be borne in mind.

4. Still yet, additionally schedule the Veteran for a VA neurological examination for his hearing loss claim.  The claims file and a copy of this decision and remand must be made available to the examiner for review and the examination report should reflect that the claims file was reviewed in conjunction with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to the following:

a. Whether the Veteran's hearing loss is a manifestation or symptom of a central pathology.

b. Whether the Veteran's current hearing loss and/or central pathology manifested by hearing loss as likely as not (i.e., 50 percent or greater probability) is related or attributable to his military service - including to any symptoms shown in service.  Even if, as a previous examiner has concluded, the Veteran's hearing loss is low frequency, rather than in the higher frequencies typically indicative of acoustic trauma or being noise-induced, the examiner must comment on the etiology of the hearing loss, especially in terms of its posited relationship with the Veteran's service.

The examiner must provide explanatory rationale for  his/her opinion, preferably citing to specific evidence in the file supporting conclusions.  In commenting, the examiner is asked to address the June 2000 treatment record (so from during the Veteran's service) documenting his reported symptoms of hearing loss.

5. Then readjudicate these claims in light of this and all other additional evidence.  For all claims that continue to be denied, provide the Veteran and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of all remaining claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


